Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 11/04/2021.
Claims 5, 9 and 13 are cancelled by the applicant.
Claims 1-4, 6-8, 10-12 and 14-20 remain pending, where claims 1, 8 and 11 are independent. 
The claim objection has been withdrawn because the arguments and amended claim overcome the objection.

Continued Examination under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 11/04/2021 has been entered.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/04/2021 has been filed after the last office action.  The submission is in compliance with the provisions of 
Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Steven L. Nichols (Reg. 40,326) on 12/15/2021.

The application has been amended as follows:
	Claims are replaced with the following: 
1. (currently amended) A three-dimensional printing system, comprising:
	a first carriage moveable along a first linear path;
	a second carriage moveable along a second, different linear path, the first and second carriages structured to distribute build material for the printing system; 
a number of encoders to output an indication of a position of each of the first and second carriages along the first and second linear paths respectively, wherein the first and second linear paths intersect; and
	a synchronization controller to receive output of the number of encoders to synchronize movements of the first carriage and the second carriage and to avoid interference between the first carriage and the second carriage where the first and second linear paths intersect;
	wherein to avoid interference between the first carriage and the second carriage, the synchronization controller stops the second carriage if the second carriage passes a trigger position while the first carriage is in a collision zone.

2.	(previously presented)	The three-dimensional printing system of claim 1,
	wherein the first carriage is to deliver a build material to a staging zone; and
	the second carriage is to spread the build material over a build zone and to fuse the build material,
wherein the first carriage moves in a direction perpendicular to the second carriage, the second carriage structured to move through the staging zone and the build zone.

3.	(previously presented)	The three-dimensional printing system of claim 2, further comprising:
	a third carriage to apply agents to the build material over the build zone,
	wherein the synchronization controller is further in control of movement of the third carriage and is to synchronize movements of the first, second and third carriages and to avoid interference between different ones of the carriages.

4.	(original)	The three-dimensional printing system of claim 1, wherein to synchronize the movements of the first carriage and the second carriage, the synchronization controller determines that a time for the second carriage to exit a collision zone is less than a time for the first carriage to enter the collision zone.

5.	(cancelled)

6.	(previously presented)	The three-dimensional printing system of claim 1, wherein to synchronize the movements of the first carriage and the second carriage, the synchronization controller calculates and maintains a separation between the first carriage and the second carriage based on current position measurements from the number of encoders.

7.	(previously presented)	The three-dimensional printing system of claim 6, wherein to avoid interference between the first carriage and the second carriage, the synchronization controller predicts future locations of the first carriage and second carriage based on plurality of position measurements from the number of encoders. 

8.	(currently amended)	A method, comprising:
	moving a first carriage across a staging zone to form a ribbon of build material across the staging zone;
	moving a second carriage through the staging zone and into a build zone to distribute the ribbon of build material as a layer of build material in the build zone, the second carriage moving in a direction perpendicular to the movement of the first carriage, a collision zone existing at an intersection of a path of the first carriage and a path of the second carriage;  
	determining that the first carriage is in the collision zone;
	determining if a first time for the first carriage to exit the collision zone is less than a second time for a second carriage to enter the collision zone; and
	if the first time is less than the second time, starting movement of the second carriage; else
	if the first time is not less than the second time, delaying movement of the second carriage to avoid a collision between the first and second carriages in the collision zone; and
	to further avoid interference between the first carriage and the second carriage, stopping the second carriage if the second carriage passes a trigger position while the first carriage is in the collision zone.

9.	(cancelled)

10.	(previously presented)	The method of claim 8, further comprising:
	determining if a distance between the first carriage and the second carriage is less than a threshold distance to safely stop the carriages; and
	if the distance between the first carriage and the second carriage is less than the threshold distance, start moving the third carriage to a safe position.

11.	(currently amended)	A non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to:
	synchronize movements of a first carriage and a second carriage that are distributing build material in a three-dimensional printing system, wherein the first and second carriages move along different, intersecting linear paths;
	avoid interference between the first carriage and the second carriage based on encoder data indicating a current location of the first and second carriages to prevent a collision between the first and second carriages;
	synchronize movements of the second carriage and a third carriage; and
	avoid interference between the second carriage and the third carriage based on encoder data indicating a current location of the second and third carriages to prevent a collision between the second and third carriages; and
	stopping the second carriage if the second carriage passes a trigger position while the first carriage is in a collision zone.

12.	(original)	The non-transitory computer-readable storage medium of claim 11, wherein to synchronize the movements of the first and second carriages, the non-transitory machine-readable storage medium further includes instructions to:
	determine that the first carriage is in a collision zone;
	determine if a first time for the first carriage to exit the collision zone is less than a second time for the second carriage to enter the collision zone; and if the first time is less than the second time, 
	start movement of the second carriage; else, if the first time is not less than the second time, 
	delay movement of the second carriage.

13.	(cancelled)

14.	(previously presented)	The non-transitory computer-readable storage medium of claim 11, wherein to synchronize the movements of the second and third carriages, the non-transitory machine-readable storage medium further includes instructions to:
	determine if a distance between the second carriage and a third carriage is less than a threshold distance to safely stop the carriages; and if the distance between the second carriage and a third carriage is less than the threshold distance, 
	move the third carriage toward a safe position; else 
	continue to monitor the distance between the second and third carriages.

15.	(original) The non-transitory computer-readable storage medium of claim 14, wherein to avoid interference between the first carriage and the second carriage, the non-transitory machine-readable storage medium further includes instructions to:
	determine if the third carriage is moving toward the safe position; and if the third carriage is not moving toward the safe position, 
	stop the second and third carriages; else
	continue to move the third carriage toward the safe position.

16.	(previously presented)	The three-dimensional printing system of claim 3, wherein the synchronization controller is further to move the second and third carriages together over the build zone while preventing collision between the second and third carriages moving together. 

17.	(previously presented)	The three-dimensional printing system of claim 16, wherein the synchronization controller is further to move the second and third carriages together over the build zone in a first direction to complete a printing traverse of the build zone and then in a second, opposite direction to complete a fusing traverse of the build zone, the second and third carriages moving next to each other during the printing and fusing traverses. 

18.	(previously presented)	The method of claim 8, further comprising retracting a spreading device of the second carriage to avoid disturbing a ribbon of build material in the staging zone when the second carriage returns across the staging zone to a starting position.  

19.	(previously presented)	The method of claim 8, further comprising halting the first carriage when the second carriage fails to move as commanded by a synchronization controller.

20.	(previously presented)	The method of claim 8, with a synchronization controller, timing movement of the first carriage to enter the staging zone just as the second carriage leaves the collision zone. 
	
				Allowable Subject Matter
Claims 1-4, 6-8, 10-12 and 14-20 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 11/04/2021 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record (PTO-892 and 1449) and no statement is deemed necessary (see MPEP 1302.14). 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119